Case 18-01006 Doc 74 Filed 04/12/19 Entered 04/12/19 12:59:02 Main Document Page 1 of 11



                              UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF LOUISIANA

   IN RE:                                                                       CASE NO. 09-13383

   DONALD H. GRODSKY                                                            SECTION “B”

         DEBTOR                                                CHAPTER 7
   ******************************************************************************

   JOHN T. LAMARTINA HOWELL AND
   ELISE LAMARTINA

   VERSUS                                                                       ADV.P. NO. 18-1006

   DAVID ADLER, CHAPTER 7 TRUSTEE, et al.

                                 WRITTEN REASONS FOR ORDER

            This matter comes before the court on remand from the district court (P-73). The district

   court on November 6, 2018 entered an order remanding the appeal taken in this case to the

   bankruptcy court so that the court may enter more detailed reasons for its order of June 13, 2018

   dismissing the plaintiffs’ complaint and permanently enjoining them from further litigating

   certain claims related to the proceedings that have already taken place in this court. The district

   court further dismissed the plaintiffs’ appeal without prejudice.

      I.       The procedural history of the case

            This adversary proceeding is part of a long history of litigation between the Chapter 7

   Trustee in this case, his attorneys, and Elise LaMartina (“LaMartina”) and her son John

   LaMartina Howell (“LaMartina Howell”). The court will set forth the procedural history of the

   case to aid the district court. Donald Grodsky filed a petition for relief under Chapter 7 of the

   Bankruptcy Code on October 6, 2009. The case proceeded in an ordinary fashion, and on

   December 2, 2009 the Chapter 7 Trustee filed a Petition of Disclaimer and Abandonment (P-39)




                                                     1
Case 18-01006 Doc 74 Filed 04/12/19 Entered 04/12/19 12:59:02 Main Document Page 2 of 11



   and a report of no distribution, stating that there were no assets to administer. The debtor’s

   discharge was entered on January 14, 2010, and the case was closed on April 23, 2010.

          On September 4, 2013, the Chapter 7 Trustee filed a motion to reopen the case (P-56); the

   court granted the motion on September 5, 2013. The Trustee’s basis for reopening the case was

   to investigate a mortgage note that the Trustee believed was owned by the debtor but had not

   been scheduled as an asset in the debtor’s bankruptcy schedules. On October 30, 2013 the

   Trustee filed a Notice of Assets and a Request for Notice to Creditors (P-69), and a notice of

   need to file proofs of claim due to recovery of assets was sent to all creditors of the bankruptcy

   estate (P-71). One of the plaintiffs in this case, John LaMartina Howell filed proof of claim

   number 6 on January 30, 2014. The Trustee filed a motion to approve compromise on March 26,

   2014 and noticed it for hearing. LaMartina Howell filed an objection to the motion, and after a

   hearing was held, the court entered an order approving the compromise (P-77). LaMartina

   Howell timely appealed this order, and on October 8, 2014 the district court affirmed this court’s

   order approving the compromise.

          The compromise was between the Trustee and Lake Villas No. II Homeowners

   Association, Inc. (“Lake Villas”). It provided that Lake Villas would not contest the validity of a

   mortgage note the Trustee sought to enforce on behalf of Grodsky, and in return, the Trustee

   would recognize that Lake Villas also had claims against the same property, a condominium.

   The agreement provided that when the foreclosure of the condominium was complete, the

   Trustee and Lake Villas would split the proceeds of the sale evenly.

          Lake Villas and Elise LaMartina had been involved in years of litigation in Louisiana

   State court over LaMartina’s failure to pay condominium dues and assessments. At the time of

   the filing of the aforementioned motion to compromise, Lake Villas had several judgments



                                                    2
Case 18-01006 Doc 74 Filed 04/12/19 Entered 04/12/19 12:59:02 Main Document Page 3 of 11



   against LaMartina, and had filed several liens against the condominium. When Lake Villas

   attempted to foreclose on the condominium, it found a recorded first mortgage encumbering the

   condominium; the holder of that mortgage was listed as Jane LaMartina, Elise LaMartina’s

   mother. Apparently, when Lake Villas filed a Motion to Cancel Mortgage, or Fix Value

   Thereof, and for Writ of Fieri Facias, Jane LaMartina filed an opposition stating that the

   Mortgage Note was not supposed to be in her name, but rather the name of the debtor in this

   case, Donald Grodsky.1 Thereafter the parties in the state court litigation discovered several

   transfers of the note that had been previously undisclosed. The various purported transfers of the

   note were as follows: Grodsky (through a wholly owned LLC) to Timothy Howell, Elise

   LaMartina’s ex-husband and a joint owner of the condominium. Then, when Lake Villas pointed

   out if Howell as a joint owner in fact owned the note, then the mortgage would be extinguished,

   another previously undisclosed document surfaced wherein Grodsky (again through the LLC)

   transferred the note to Pooter T, LLC, whose sole member was John LaMatina Howell, son of

   Elise LaMartina, who was 18 years old at this point. The state court held an evidentiary hearing,

   and at the end of that hearing, a judgment was rendered by the state court judge that held the

   owner of the note was Grodsky.

             The objection to the motion to compromise filed by John LaMartina Howell argued that

   because he had filed a motion for new trial in state court, and after that was denied, had taken a

   suspensive appeal, that the bankruptcy court should not approved the compromise because no

   final judgment holding that Grodsky was the owner of the note had been entered. LaMartina

   Howell also referenced a new suit that had been filed in state court by LaMartina Howell on




   1
       These facts are taken from the motion to approve compromise (P-73).

                                                           3
Case 18-01006 Doc 74 Filed 04/12/19 Entered 04/12/19 12:59:02 Main Document Page 4 of 11



   behalf of Pooter T, LLC, and against Grodsky, seeking a ruling that Pooter T, LLC was the

   owner of the note.

          The court approved the compromise, and LaMartina Howell and Pooter T, LLC filed an

   appeal. While the appeal was pending, the Trustee filed a motion for a Rule 2004 examination

   of LaMartina Howell (P-85), which the court granted. A little over a week before the 2004

   examination was to take place, LaMartina Howell’s attorney filed a motion to withdraw from the

   case, citing an unreasonable financial burden in continuing to represent LaMaritna Howell, and a

   fundamental disagreement as to the handling of legal actions. A few weeks later the Trustee

   filed a motion for contempt against LaMartina Howell (P-93), alleging that he had not produced

   any documents, nor had he appeared at the 2004 examination as ordered. Both matters were set

   for hearing, and the court granted the motion to withdraw, and continued the motion for

   contempt to allow LaMartina Howell time to file an opposition to the motion for 2004

   examination.

          At the next hearing, held September 4, 2014. The court granted the motion for 2004

   examination, the parties agreed to September 10, 2014 as the date for the examination, and the

   motion for contempt was continued without date, to be reset only if necessary (P-110). On

   September 10, 2014, a motion was filed to continue the 2004 exam to September 19, 2014; at

   that time the motion was granted, and the Rule 2004 exam was held.

          On October 8, 2014, the district court entered an order affirming this court on LaMartina

   Howell’s appeal taken on this court’s approval of the motion to compromise between the Trustee

   and Lake Villas. No further appeal was taken with respect to the motion to compromise.

          Meanwhile, in the state court proceeding, the suspensive appeal that LaMartina Howell

   had taken was converted to a devolutive appeal, and LaMartina Howell sought writs from the



                                                  4
Case 18-01006 Doc 74 Filed 04/12/19 Entered 04/12/19 12:59:02 Main Document Page 5 of 11



   Louisiana First Circuit Court of Appeal on whether that was proper. On February 23, 2015 the

   writs were denied, making the state court appeal a devolutive appeal. The First Circuit Court of

   Appeals then dismissed the appeal of the order decreeing Grodsky the owner of the mortgage

   note on December 23, 2015. Lake Villas No. II Homeowners’ Association, Inc. v. Elise

   LaMartina, 2015 WL 9435193 (La.App. 1 Cir.). Several other subsequent writs to the First

   Circuit and the Louisiana Supreme Court were denied. Lake Villas No. II Homeowners’ Ass’n,

   Inc. v. LaMartina, 2014-1397 (La. App. 1 Cir. 2/23/15), writ denied, 2015-0580 (La. 5/22/15),

   171 So. 3d 250; Lake Villas No. II Homeowners’ Ass’n, Inc. v. LaMartina, 2015-0244 (La. App.

   1 Cir. 12/23/15), writ denied, 2015-0580 (La. 5/22/15), 171 So. 3d 250, writ denied, 2016-0149

   (La.3/14/16), 189 So. 3d 1070.

          Back in the bankruptcy court, the Trustee filed a motion for turnover of estate property on

   March 11, 2015. The motion stated that since LaMartina Howell was in possession of the

   mortgage note that the state court had determined belonged to Grodsky, it was property of the

   estate, and LaMartina Howell was required to turn it over to the Trustee. LaMartina Howell filed

   an opposition arguing that the judgment holding that Grodsky was the owner of the note was not

   yet final; after seeking a continuance, which was granted, a hearing on the motion for turnover

   was held on April 23, 2015. The court granted the motion for turnover (P-124).

          LaMartina Howell timely filed a motion to reconsider the order granting the motion for

   turnover on May 7, 2015 and set the motion for hearing on September 10, 2015. For some

   reason, which no one remembers now, the court had to reschedule the hearing on the motion to

   reconsider to November 19, 2015. The court’s records show that this hearing was in turn

   continued to December 1, 2015, at which point the motion to reconsider was denied (P-136). No

   appeal was taken from this decision. The Trustee then filed an application to employ special



                                                   5
Case 18-01006 Doc 74 Filed 04/12/19 Entered 04/12/19 12:59:02 Main Document Page 6 of 11



   counsel to assist with the foreclosure proceedings in state court, which the court granted on

   March 23, 2016. On November 15, 2017 the Trustee filed a motion for an administrative claim

   stating that when foreclosure proceedings began, the parties discovered that the condominium

   had been sold at a tax sale. Lake Villas then put up the $5,654.35 to redeem the condominium

   from the tax sale; the Trustee asked that this amount be given a super priority in the bankruptcy

   case. The court granted the motion on December 12, 2017 (P-151).

          On January 29, 2018, the plaintiffs filed this adversary proceeding. Their complaint

   alleged that the Chapter 7 Trustee and his attorneys had unlawfully conspired to convert “for his

   own personal gain and unjust enrichment,” the mortgage note. The complaint recited all of the

   arguments that the plaintiffs had made both in state court and in this court about the ownership of

   the note. The complaint also alleged that there was a conspiracy between the debtor and the

   defendants to deprive the plaintiffs of the note, and that the state court judge was biased against

   them. It also contained allegations that the defendants had threatened the plaintiffs and

   attempted to bribe witnesses. The plaintiffs list the following causes of action in their complaint:

   witness tampering, offering bribes, accepting bribes, retaliating against witnesses and victims,

   fraud and swindles, wire fraud, extortion under color of official right, laundering of monetary

   instruments, engaging in monetary transactions in property derived from specified unlawful

   activity, attempt and conspiracy, perjury generally, false declarations in federal court, contempt,

   fraud, defamation, intentional interference with movables, theft and/or destruction of property,

   intentional interference with contract, wrongful conversion, unjust enrichment, breach of

   fiduciary duty, intentional and/or negligent infliction of emotional distress, tortious interference

   with business relationships, tortious interference with contract, breach of duty, abuse of process,




                                                     6
Case 18-01006 Doc 74 Filed 04/12/19 Entered 04/12/19 12:59:02 Main Document Page 7 of 11



   contempt, and perjury. The prayer of the complaint seeks to have the note awarded to LaMartina

   Howell, plus damages.

            After the complaint was served, two sets of defendants filed motions to dismiss (P-37)

   and (P-40). A hearing was held on April 18, 2018, and the court entered a judgment and

   permanent injunction prohibiting the plaintiffs from filing any further litigation concerning the

   ownership of the note (P-63). As stated above, the plaintiffs appealed the order dismissing the

   case, and the district court remanded the case back to this court for written reasons for this

   court’s order dismissing the case.

      II.      The reasons for the court’s order dismissing the case.

      The plaintiffs’ complaint is not particularly well organized; rather, they used a scattershot

   approach to making various allegations against the defendants. The court will group the various

   categories of grievances for clarity.

      A. The allegations that attempt to re-litigate the state court judgment on the ownership
         of the note.

      The first 11 paragraphs in the complaint deal with who the defendants are, and the court need

   not address those; they do not require a response from the court. Paragraph 12 states that this

   court has jurisdiction. Paragraphs 13-30 all relate to events that happened before the bankruptcy

   case was reopened, so they are not relevant to the bankruptcy proceedings. Those paragraphs

   deal mainly with the plaintiffs’ complaints about the state court. Additionally, paragraphs 31,

   33, 43, 44, 46, 48, 50, 51, 55, 57, 58, 59, 61-64, 66, 69, 72-78, and 82-88 re-hash arguments

   about the state court proceedings, and how the plaintiffs feel that they were unfair.

      The ownership of the note was litigated in the state court proceedings. Several appeals were

   taken. The plaintiffs tried their best to advance their theory that the state court judge was biased

   against them, and the Louisiana First Circuit and the Louisiana Supreme Court did not buy their

                                                     7
Case 18-01006 Doc 74 Filed 04/12/19 Entered 04/12/19 12:59:02 Main Document Page 8 of 11



   argument. Frankly, neither does this court. But what matters is that a final judgment was

   entered in a Louisiana state court awarding ownership of the note to the debtor, Donald Grodsky.

   Lower federal courts lack subject matter jurisdiction over claims that seek to modify or review a

   state court judgment. District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 103

   S.Ct. 1303, 75 L.Ed.2d 206 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413, 44 S.Ct. 149, 68

   L.Ed. 362 (1923). Thus, no matter how much the plaintiffs wish it were so, this court cannot

   change the state court’s ruling that Grodsky is the owner of the note. These portions of the

   complaint are dismissed for that reason.

      B. Allegations against the Trustee and his attorneys while they were acting in the scope
         of their official duties.

      The second group of allegations relate to the conduct of the Chapter 7 Trustee and his

   attorneys after the bankruptcy case had been reopened and they were acting in the scope of their

   official duties. These are covered in paragraphs 31, 32, 34-42, 45, 47, 49, 52-54, 56, 60, 65, 67-

   71, 79-81, and 89-91. They generally allege that the Trustee and/or his attorneys threatened and

   attempted to bribe witnesses, lied to the state court and this court, and engaged in “tactics rivaled

   only by that of La Cosa Nostra.” The plaintiffs use a lot of inflammatory language in describing

   the conduct of the Trustee and his attorneys, but a close examination of the transcripts and other

   documents the plaintiffs submitted along with their complaint reveals only that the Trustee and

   his attorneys conducted an investigation into the plaintiffs’ affairs with respect to the ownership

   of the note and then once the note was determined to belong to the debtor, pursued recovery of

   the note on behalf of the bankruptcy estate. The court finds that the Trustee and his attorneys

   acted within the scope of their duties during the events described in the complaint, and that the

   plaintiffs’ allegations are not based in fact. The court dismisses those portions of the complaint.

   As for the order directing LaMartina Howell to turn the note over to the bankruptcy trustee, that

                                                     8
Case 18-01006 Doc 74 Filed 04/12/19 Entered 04/12/19 12:59:02 Main Document Page 9 of 11



   order became a final order when the motion to reconsider was denied and no appeal was taken.

   The court will not revisit that decision.

      Additionally, there are some allegations that various parties committed perjury or other

   perceived offenses in the course of the state court proceedings. The state court’s order leaves no

   doubt that the court considered the veracity of the witnesses in making its decision. This court is

   not the proper place to adjudicate those complaints, so those portions of the complaint are

   dismissed for lack of jurisdiction.

      Paragraph 64 complains that the Office of the U.S. Trustee failed to respond to complaints

   the plaintiffs filed about the Chapter 7 Trustee and his attorneys. The Office of the U.S. Trustee

   in this district has a history of being very responsive to legitimate complaints. The court has no

   doubt that the U.S. Trustee received these claims and investigated whether they had merit. It is

   highly likely that the U.S. Trustee came to the same conclusion as this court; that the plaintiffs

   are disgruntled because they do not want to pay the judgments against them, and they wish to

   delay the foreclosure on the condominium.

      C. Additional comments

      The court adds that the plaintiffs, one of whom is a disbarred attorney, have used legal

   proceedings to live in the condominium without paying the condo association dues and fees since

   2002; they have also avoided foreclosure proceedings for several years. Given the history of the

   litigation in these proceedings, the court finds it highly unlikely that the Chapter 7 Trustee and

   his attorneys, as well as the other defendants have conspired to defraud the plaintiffs in the

   manner alleged in the complaint. What the court does find likely is that the plaintiffs spent

   several years filing suits and “discovering” new documents to prevent Lake Villas from

   foreclosing on the condominium, and then were caught by the state court judge. Once the



                                                    9
Case 18-01006 Doc 74 Filed 04/12/19 Entered 04/12/19 12:59:02 Main Document Page 10 of
                                           11


   judgment awarding the note to Grodsky was entered, the plaintiffs have expended a lot of effort

   and caused the Trustee and Lake Villas to expend an enormous amount of resources so that they

   could delay the foreclosure proceedings for as long as possible. This court is convinced that this

   needs to end. As the Trustee correctly points out, the Barton Doctrine requires the permission of

   the bankruptcy court before suit may be brought against a bankruptcy trustee. Barton v.

   Barbour, 104 U.S. 126, 26 L.Ed. 672 (1881); Villegas v. Schmidt, 788 F.3d 156 (5th Cir. 2015).

   Because the court finds that the claims against the Chapter 7 Trustee and his attorneys do not

   have merit, this court does not give leave to the plaintiffs to initiate new proceedings against the

   Chapter 7 Trustee, his attorneys, or the Office of the U.S. Trustee in either federal or state court

   for any matters related to the ownership of the note, the litigation surrounding the ownership of

   the note, or the actions of the Trustee or his attorneys during the course of these bankruptcy

   proceedings. This is the basis for this court’s injunction against the plaintiffs contained in the

   court’s order dismissing the case.

      The plaintiffs also make allegations that the Chapter 7 Trustee is wasting the assets of the

   estate on attorneys’ fees to the detriment of the LaMartina Howell, who claims to be a secured

   creditor of the bankruptcy estate. This is not correct. The note is secured by the condominium.

   If the condominium can ever be foreclosed upon and sold, the bankruptcy estate will realize only

   the value of the note. These funds would normally be used to pay the unsecured creditors of the

   estate. LaMartina Howell is not a secured creditor of the estate, as he asserts. If the state court

   had awarded ownership of the note to him, then LaMartina Howell would have been a secured

   creditor of his parents. His security would be the condominium. But Grodsky is the owner of

   the note, not LaMartina Howell. The proof of claim filed by LaMartina Howell is based on the

   note. Because the state court has already ruled that he is not the owner of the note, his proof of



                                                    10
Case 18-01006 Doc 74 Filed 04/12/19 Entered 04/12/19 12:59:02 Main Document Page 11 of
                                           11


   claim is based on a note that he does not own. Although no objection to claim has yet been filed,

   it seems likely to the court that in the event any funds are ever recovered for the bankruptcy

   estate, the Chapter 7 Trustee will file an objection to the proof of claim, at which point the court

   will take this matter up yet again.

      The plaintiffs’ arguments that they are not seeking to delay administration of the estate are

   disingenuous at best. The defendants do not seek to preserve property of the estate, rather they

   seek to prevent the Trustee from liquidating the property so that he can distribute it to creditors.

   Contrary to the plaintiffs’ claims, five other creditors have filed proofs of claim in this case and

   have been waiting for years to be paid. The plaintiffs are correct, however, that at this point it is

   unlikely that any creditors will be paid. The administrative fees and costs of these proceedings

   are now almost certainly well above what the estate will recover from the note.

      Finally, the plaintiffs stated at oral argument that they were not trying to re-litigate the

   ownership of the note or the order directing LaMartina Howell to turn the note over to the

   Trustee. Rather, they stated that they were suing the Trustee, his attorneys and the various other

   parties for the behavior they engaged in during the litigation. The main prayer of this complaint

   asks that the court award the note to LaMartina Howell, which speaks for itself as to the

   motivation behind the plaintiffs’ actions.

      The foregoing constitutes the court’s reasons for its dismissal of the plaintiffs’ complaint.

          New Orleans, Louisiana, April 11, 2019.


                                                          ______________________________
                                                          Jerry A. Brown
                                                          U.S. Bankruptcy Judge




                                                    11
